DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment filed on 09/07/2022.  
3.	The application includes 1-20 claims. These claims are examined herein below.
 Response to Arguments
4.	Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.  
The  applicant argues that the applied art do not teach “operate a graphical user interface that randomly flashes a reminder phrase associated with information particular to a user, wherein the reminder phrase is displayed for less than a second;”
	The examiner respectively disagrees. 
  Although Alailima as shown in several figures (e.g., Figs. 6a-6b) discloses a graphical user interface displaying several elements,  but still, flashing, that is “operate a graphical user interface that randomly flashes a reminder phrase …” as  argued by the applicant  is not taught by Alailima.
On the other hand, Galanter discloses a Vision training method and apparatus discloses flashing words.  Galanter further discloses as an additional level of difficulty, small word messages ("distraction targets") flash on and off and are randomly placed on the screen, e.g., "don't look", "wow", "boo", "gotcha". The goal is to maintain visual grasp of, the circle and arrow in a relaxed way. The output includes the percentage of correct responses and the mean reaction time, which is stored to the subject's file. Column 19, lines 21-30). 
Galanter further discusses visual memory, wherein the purpose of the Visual Memory and Perceptual Span diagnostic routine is to test short-term Visual Memory and perceptual span. The target is a horizontal row of numbers flashed for 1/60th of a second (see column 8, lines 3-20). Galanter further discusses  that the flowchart, shown in FIGS. 11a, b, and c, for the Visual Memory and Perceptual Span Diagnostic routine. At block 810 of FIG. 11a a title screen (not shown) is displayed. Next, the number of numbers to be displayed is set to three, block 820. Next, the program randomly picks the numbers to display, places them on Screen 1, which is not being displayed, and captures the numbers into one picture, block 824. These numbers are then displayed on Screen 0, i.e. the CRT, for 1/60th of a second, block 826. Column 8, lines 21-39.  Galanter further discusses that the purpose of the Pursuits Level III exercise is to develop smooth, effortless pursuit eye movements with binocular awareness.(109) The purpose of the Visual Memory exercise is to enhance visual imagery, short-term Visual Memory and the ability to perceive more information with less effort; and (112) ii) flash duration equal to 1/30, 1/60, or 1/90 second, see column 20, lines 30-38. Next this graphic is flashed on the visible page for 1/30th, 1/60th, or 1/90th of a second, depending on the duration set in the configuration file, block 2762. The program then loops back to block 2726. Furthermore, in regard to  FIGS. 34a through 34f for the Visual Memory exercise routine., Galanter  further discuss that  the graphic to be flashed is constructed and captured, block 2760. Next this graphic is flashed on the visible page for 1/30th, 1/60th, or 1/90th of a second, depending on the duration set in the configuration file, block 2762. The program then loops back to block 2726, see column 21, lines 56-60).
Thus,  Galanter clearly and extensively discloses “operate   …  reminder phrase is displayed for less than a second (e.g.  flash duration display of equal to 1/30, 1/60, or 1/90 second. 
Thus, argument is not persuasive,  the rejection is maintained and It is a Non-FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alailima et al (US 20190159716 A1) in view of Galanter et al (US 5363154).

Alailima et al (“Alailima”) is directed to cognitive platform including computerized evocative elements.
Galanter et al (“Galanter”) is directed to vision training method and apparatus.

Alailima is directed to cognitive platform including computerized evocative elements. [0106] the example systems, methods, and apparatus can be implemented as a component in a product comprising a computing device that uses computer-implemented adaptive psychophysical procedures to assess human performance or delivers psychological/perceptual therapy.

As per claim 1, Alailima discloses an apparatus, comprising: an input interface; a memory; and a processor configured to execute instructions stored in the memory (an apparatus for generating a quantifier of cognitive skills in an individual includes a user interface, a memory to store processor-executable instructions, and a processing unit communicatively coupled to the user interface and the memory, see Abstract and Fig. 1) to: 
operate a graphical user interface that discloses a graphical user interface displaying several elements) , but randomly flashes a reminder phrase is not shown);
receive and process input indicative of user interaction with the input interface by the user during the operation of the graphical user interface ( [0015] FIGS. 6A-6B show examples of the evocative elements and a user interface including instructions for user interaction),
wherein the operation of the graphical user interface configures thee user interaction with the input interface during the operation of the graphical user interface to be without active processing of the reminder phrase by the user and is configured to decrease a disturbance level associated with the information particular to the user such that a second rating for the disturbance level is lower than a first rating for the disturbance level ([0237] The example systems, methods, and apparatus herein can be configured to perform the analysis of the individual's susceptibility to interference under emotional load (including as a cost measure such as the interference cost), as a reiterating, cyclical process. For example, where an individual is determined to have minimized interference cost for a given task and/or interference under emotional load, the example systems, methods, and apparatus can be configured to require the individual to perform a more challenging task and/or interference under emotional load (i.e., having a higher difficulty level) until the individual's performance metric indicates a minimized interference cost in that given condition, at which point example systems, methods, and apparatus can be configured to present the individual with an even more challenging task and/or interference under emotional load until the individual's performance metric once again indicates a minimized interference cost for that condition. This can be repeated any number of times until a desired end-point of the individual's performance is obtained. Also see [0077 and 0236]).

operate a graphical user interface that randomly flashes a reminder phrase associated with information particular to a user ([0028]  In any example herein, the interference can be presented/rendered continuously, or continually (i.e., repeated in a certain frequency, irregularly, or somewhat randomly). For example, the interference can be presented at the end of the primary task or at discrete, interim periods during presentation of the primary task. The degree of interference can be modulated based on the type, amount, and/or temporal length of presentation of the interference relative to the primary task. Furthermore, [0056] in examples, the evocative elements can be rendered as example words represent or correlate with expressions of a specific emotion or combination of emotions. For example, the words may be neutral, or words that evoke threat or fear, or contentment, or other types of words.
Although Alailima as shown in several figures (e.g., Figs. 6a-6b) discloses a graphical user interface displaying several elements,  but still, flashing, that is “operate a graphical user interface that randomly flashes a reminder phrase associated with information particular to a user, wherein the reminder phrase is displayed for less than a second; ” as recited in the claim is not taught by Alailima.
On the other hand, Galanter et al disclose a Vision training method and apparatus discloses flashing words. Galanter further discusses that the purpose of the Pursuits Level III exercise is to develop smooth, effortless pursuit eye movements with binocular awareness.(109) The purpose of the Visual Memory exercise is to enhance visual imagery, short-term Visual Memory and the ability to perceive more information with less effort; and (112) ii) flash duration equal to 1/30, 1/60, or 1/90 second, see column 20, lines 30-38 also see column 8, lines 3-20).   
 At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the randomly flashing element or interface of Galanter with graphical interface of Alailima.
The suggestion /motivation for doing so would have been to draw the subject's attention to the CRT monitor.   
Therefore, it would have been obvious to combine Galanter with Alailima to obtain the invention as specified in claim 1.

As per claim 2,   Alailima in view of Galanter further discloses that the apparatus of claim 1, the apparatus further comprising a display, wherein the instructions to operate the graphical user interface include instructions to: control a traversal of a graphical element of the graphical user interface across the display; control a change of the graphical element over time ([0243] for example the non-limiting example user interfaces of FIGS. 5A-9P also can be used for one or more of: to display instructions to the individual for performing the tasks and/or interferences, interact with the evocative element, to collect the data indicative of the individual's responses to the tasks and/or the interferences and the evocative element, to show progress metrics, and to provide the analysis metrics. Similarly, Figs.  6A-6B, 8A-8T and 9A-9P show examples of the evocative elements (targets or non-targets) that can be rendered to an example user interface); and control the random flashing of the reminder phrase on the display over time (Galanter further described that the flashed word messages ("distraction targets") that are randomly placed on the screen, and controls or manages the output percentage of correct responses and the mean reaction time, which is stored to the subject's file. Column 19, lines 21-30).
 
As per claim 3,   Alailima in view of Galanter further discloses that the instructions to receive and process the input indicative of the user interaction with the interface include instructions to: correlate the input with changes to the graphical element during the operation of the graphical user interface ([0155] For example, modifying the time-varying characteristics of an aspect of the task or the interference can include adjusting a temporal length of the rendering of the task or interference at the user interface between two or more sessions of interactions of the individual. As another example, the time-varying characteristics is one or more of a speed of an object, a rate of change of a facial expression, a direction of trajectory of an object, a change of orientation of an object, at least one color of an object, a type of an object, or a size of an object. In any example herein, the foregoing time-varying characteristic can be applied to an object that includes the evocative element to modify an emotional load of the individual's interaction with the apparatus (e.g., computing device or cognitive platform). Also,   Similarly Figs. 8A-8T and 9A-9P show examples of the evocative elements (targets or non-targets) that can be rendered to an example user interface).

As per claim 4,   Alailima in view of Galanter further discloses that the instructions to correlate the input with changes to the graphical element during the operation of the graphical user interface include instructions to: score the input based on a time interval between a first time at which the graphical element is changed and a second time at which the input is received ([0133] In an example, modifying the time-varying characteristics of an aspect of the task or the interference includes adjusting a temporal length of the rendering of the task or interference at the user interface between two or more sessions of interactions of the individual ([0134] In an example, the time-varying characteristics is one or more of a speed of an object, a rate of change of a facial expression, a direction of trajectory of an object, a change of orientation of an object, at least one color of an object, a type of an object, or a size of an object. also see [0247] where  scoring is based on the success of the individual. Also see 8A-8T).

As per claim 5,   Alailima in view of Galanter further discloses that the instructions to control the traversal of the graphical element across the display include instructions to: cause the graphical element to traverse the graphical user interface in at least one of a horizontal direction, a vertical direction, or a diagonal direction ([0246] FIG. 7B shows an example where the modification to the time-varying characteristics of an aspect of the object 702 rendered to the user interface is a dynamic change in size and/or direction of trajectory/motion, and/or orientation of the object 702 relative to the environment rendered in the graphical user interface).   

As per claim 6,   Alailima in view of Galanter further discloses that the instructions to control the change of the graphical element over time include instructions to: cause a change of the graphical element from a first representation to a second representation ([0247] FIGS. 8A-8T also show the dynamics of a target object 808 having a second type of evocative element (a happy facial expression), where the time-varying characteristic is the trajectory of motion of the object. FIGS. 8A-8T also show the dynamics of another non-target object 810 having a third type of evocative element (an angry facial expression), where the time-varying characteristic is the trajectory of motion of the object).


As per claim 7,   Alailima in view of Galanter further discloses that the instructions to control the random flashing of the reminder phrase on the display over time include instructions to: cause the reminder phrase to randomly flash at one or more locations of the graphical user interface (Galanter further discloses as an additional level of difficulty, small word messages ("distraction targets") flash on and off and are randomly placed on the screen, e.g., "don't look", "wow", "boo", "gotcha". The goal is to maintain visual grasp of the circle and arrow in a relaxed way. The output includes the percentage of correct responses and the mean reaction time, which is stored to the subject's file. Column 19, lines 21-30)


As per claim 8,   Alailima in view of Galanter further discloses that the one or more locations of the graphical user interface are selected according to a defined list of possible locations for the reminder phrase ([0249] the processing unit renders a display feature (e.g., display feature 500) to display the instructions to the individual as to the expected performance (i.e., which evocative element to respond to, and how to perform the target discrimination and navigation tasks) as shown in the several figures the evocation element (e.g., emoji, word/phrase, etc.) can be positioned anywhere on the interactive screen. See at least Figs. 8A-8T or 9A-P).

As per claim 9,   Alailima in view of Galanter further discloses that the first rating is indicated by the user before or during the operation of the graphical user interface and the second rating is indicated by the user during or after the operation of the graphical user interface ([0030] For example, a trial can be a period of time during a navigation task (including a visuo-motor navigation task) in which the individual's performance is assessed. In another example, a trial can be a period of time during a targeting task in which the individual's performance is assessed, such as but not limited to, assessing whether or the degree of success to which an individual's actions in interacting with the platform result in identification/selection of a target versus a non-target (e.g., red object versus yellow object), or discriminates between two different types of targets (a happy face versus a happier face). In these examples, the segment of the individual's performance that is designated as a trial for the navigation task does not need to be co-extensive or aligned with the segment of the individual's performance that is designated as a trial for the targeting task. Also see [0032] and [0137]).

As per claim 10, the claim is substantially similar to claim 1, and arranged in computer system form.  Thus, claim 10 is rejected under the similar citations/rationales given to apparatus claim 1.
As per system claims 11, and 13-15, the claims are substantially similar to apparatus claims 2-4 and 9, respectively.  Thus, are rejected under the similar citations/rationales given to apparatus claims.
As per system claims 12, the claim is substantially similar to the features recited in apparatus claims 5-7 collectively.  Thus, is rejected under the similar citations/rationales given to apparatus claims.
As per method claims 16-20, the claims are substantially similar to apparatus claims 1, 7, 8, 3+4, and 9, respectively.  Thus, are rejected under the similar citations/rationales given to apparatus claims.
  

CONCLUSION

6.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
7.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
  /TADESSE HAILU/  Primary Examiner, Art Unit 2173